           Case 2:20-cv-00141-SM Document 20 Filed 04/22/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    CLARENCE EDWIN DIXON,                                                     CIVIL ACTION
        Plaintiff

    VERSUS                                                                    NO. 20-141

    SANDY MCCAINE,                                                            SECTION “E”
        Defendant


                                      ORDER AND REASONS

        Before the Court is a Report and Recommendation1 issued by Magistrate Judge

Karen Wells Roby, recommending Petitioner Clarence Edwin Dixon’s petition for Writ of

Habeas Corpus2 be dismissed without prejudice for failure to exhaust. Petitioner timely

objected to the Magistrate Judge’s Report and Recommendation.3 For the reasons that

follow, the Court ADOPTS the Report and Recommendation4 as its own and hereby

DENIES Petitioner’s application for relief.

                                           BACKGROUND

        The underlying facts of the crime for which Petitioner was convicted need not be

repeated here and are outlined in depth in the state-court opinion and in the Report and

Recommendation.5 The claims that Petitioner raised in his state post-conviction

proceedings are crucial to the resolution of the exhaustion issue as determined by the

Magistrate Judge.

        On February 6, 2015, Dixon and co-defendant, Jenny M. Montecino, were charged

in a two-count Bill of Information in Jefferson Parish with possession with intent to


1 R. Doc. 14.
2 R. Doc. 4.
3 R. Doc. 19.
4 R. Doc. 14.
5 State v. Dixon, 241 So.3d 514, 518-19 (La. Ct. App. 2018); R. Doc. 14 at pp. 1/5.



                                                      1
           Case 2:20-cv-00141-SM Document 20 Filed 04/22/21 Page 2 of 7




distribute heroin and possession of cocaine.6 Dixon pleaded not guilty on February 9,

2015.7 After Dixon’s first trial resulted in a mistrial, the government amended the second

count to charge him with possession with intent to distribute cocaine.8 On September 13,

and 14, 2016, he was tried before a jury, and found guilty as charged of possession with

intent to distribute heroin and guilty of the lesser offense of attempted possession of

cocaine.9 The state trial court sentenced Dixon to serve 50 years in prison on count one

with the first 10 years to be served without benefit of parole, probation, or suspension of

sentence and two years and six months in prison on count two.10

        On direct appeal, Dixon’s appointed counsel asserted three grounds for relief: (1)

the district court erred when it allowed the State to introduce evidence of Dixon’s 2010

convictions for simple possession of heroin and cocaine and failed to give

contemporaneously a limiting instruction to the jury; (2) the expert testimony of the

narcotics agent was not based on professional standards and should have been excluded;

(3) the sentences were excessive because the state trial court imposed the maximum and

did not consider Dixon’s non-violent criminal history.11

        On March 14, 2018, the Louisiana Fifth Circuit affirmed Dixon’s convictions,

finding no merit in claim one and that claim two was procedurally defaulted for lack of a

contemporaneous objection.12 The court also found Dixon’s excessive sentence claim in

part procedurally defaulted and in part meritless.13 On April 4, 2018, the Louisiana Fifth




6 R. Doc. 14 at p. 1.
7 Id.
8 Id. at p. 3.
9 Id.
10 Id.
11 Id.
12 Dixon, 231 So.3d at 514.
13 Id.



                                            2
           Case 2:20-cv-00141-SM Document 20 Filed 04/22/21 Page 3 of 7




Circuit also denied as untimely the application for rehearing filed by Dixon’s counsel.14

On February 11, 2019, the Louisiana Supreme Court denied Dixon’s writ application.15

Dixon’s conviction and sentence became final 90 days later because he did not apply for

review with the United States Supreme Court.16

        Two months later, on August 6, 2019, Dixon signed and submitted to the state trial

court an application for post-conviction relief and supporting memorandum asserting the

following grounds for relief: (1) the evidence was insufficient to prove beyond a reasonable

doubt all of the elements of possession with intent to distribute heroin; (2) he was denied

effective assistance of counsel when counsel failed to include in the motion to reconsider

the sentence that he did not have prior violent crimes or weapons violations. On October

28, 2019, the state trial court denied relief finding Dixon’s first claim procedurally barred

as successive because it could have been and was not asserted on direct appeal.17 The

Court also found the second claim barred as not cognizable on post-conviction review.18

Dixon did not seek state court review of this ruling.

        On January 27, 2020, Dixon filed his federal petition for habeas corpus relief

which, when broadly construed, asserted the following grounds for relief: (1) his sentence

was excessive and the denial of the motion to reconsider and the remand for resentencing

suspended finality and preserved his right to challenge the constitutionality of the

excessive sentence for count one, possession with intent to distribute heroin; (2) the

evidence was insufficient to support the conviction for count one, possession with intent




14 R. Doc. 14 at p. 4.
15 Id.
16 28 U.S.C. § 2244(d)(1)(A)); U.S. S. Ct. Rule 13(1).

17 La. Code Crim. P. art. 930.3; R. Doc. 14 at p. 5.
18 R. Doc. 14 at p. 5.



                                                         3
           Case 2:20-cv-00141-SM Document 20 Filed 04/22/21 Page 4 of 7




to distribute heroin; (3) the second trial placed him in double jeopardy for count one,

possession with intent to distribute heroin.19

                                              ANALYSIS

A.      Standard of Review

        In reviewing the Magistrate Judge’s Report and Recommendations, the Court

must conduct a de novo review of any of the Magistrate Judge’s conclusions to which a

party has specifically objected.20 As to the portions of the report that are not objected to,

the Court needs only to review those portions to determine whether they are clearly

erroneous or contrary to law.21 A factual finding is clearly erroneous “when although

there is evidence to support it, the reviewing court on the entire evidence is left with the

definite and firm conviction that a mistake has been committed.”22 The magistrate judge's

legal conclusions are contrary to law when the Magistrate Judge misapplies case law, a

statute, or a procedural rule.23

B.      Petitioner’s Objections

        The Magistrate Judge concluded that Dixon had only fully exhausted one of the

three claims that he presented in his federal petition.24 She determined that Dixon had

exhausted his excessive sentence claim, but he had not exhausted his insufficient evidence

claim nor his claim that his counsel was ineffective.25 She also noted that Dixon had never


19 R. Doc. 14 at p. 5.
20 See 28 U.S.C. § 636(b)(1)(C) (“[A] judge of the court shall make a de novo determination of those portions
of the report or specified proposed findings or recommendations to which an objection is made.”).
21 Id. §(b)(1)(A).
22 Anderson v. City of Bessemer City, 470 U.S. 564, 573 (1985) (quoting United States v. United States

Gypsum Co., 333 U.S. 364, 395 (1948)).
23 Moore v. Ford Motor Co., 755 F.3d 802, 806 (5th Cir. 2014); see also Ambrose-Frazier v. Herzing Inc.,

No. 15-1324, 2016 WL 890406, at *2 (E.D. La. Mar. 9, 2016) (“A legal conclusion is contrary to law when
the magistrate fails to apply or misapplies relevant statutes, case law, or rules of procedure.”) (internal
quotation marks and citation omitted).
24 R. Doc. 14 at p. 8.
25 Id.



                                                     4
           Case 2:20-cv-00141-SM Document 20 Filed 04/22/21 Page 5 of 7




presented his double jeopardy claim to any court.26 As a “mixed” petition of exhausted

and unexhausted claims, she recommended that Dixon’s petition be dismissed without

prejudice to allow Dixon to return to state court and exhaust all of his claims or to amend

his petition and refile it with only his exhausted claim.27

        In response to the Magistrate Judge’s findings, Dixon filed objections in which he

argues: (1) his sentences exceed the statutory parameters set forth in legislation enacted

after the date of the offense; (2) the district court erred in imposing the maximum

unconstitutionally excessive sentences on him on both counts; and (3) his conviction and

sentence did not become final 30 days after the Louisiana Supreme Court’s denial of his

writ because he filed a Motion to Reconsider Sentence.28

        The only issues that Dixon fully argued in his objections were the first and – to

some extent – the second issues raised by him. He did not mention the third issue. In

short, Dixon argues that the District Court erred when it applied the old laws to formulate

his sentence, and not the new laws. He maintains that the new laws are more lenient

because they are meant to reflect a change in policy regarding drug offenses.

        As noted by the Magistrate Judge, whether or not Dixon is right, he cannot argue

the merits of his excessive sentence claim as long as his federal habeas petition contains

two unexhausted claims. Dixon does not address the Magistrate Judge’s exhaustion

findings at all.

        “A fundamental prerequisite to federal habeas relief under § 2254 is the exhaustion

of all claims in state court prior to requesting federal collateral relief.”29 “A federal habeas


26 Id.
27 Id.
28 R. Doc. 19 at p. 7. Dixon did not extrapolate on this argument, listing it only in the Issues for Review. Id.
29 Whitehead v. Johnson, 157 F.3d 384, 387 (5th Cir. 1998) (citing Rose v. Lundy, 455 U.S. 509, 519-20

(1982)); accord Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).

                                                       5
           Case 2:20-cv-00141-SM Document 20 Filed 04/22/21 Page 6 of 7




petition should be dismissed if state remedies have not been exhausted as to all of the

federal court claims.”30

        The exhaustion requirement is satisfied when the substance of the federal habeas

claims have been “fairly presented” to the highest state court in a procedurally proper

manner.31 “[S]tate prisoners must give the state courts one full opportunity to resolve any

constitutional issues by invoking one complete round of the State's established appellate

review process,” including discretionary review when that review is part of the State's

ordinary appellate review procedures.32 “This requirement is not satisfied if the petitioner

presents new legal theories or new factual claims in his federal application.”33 It is not

enough for a petitioner to raise the claims in the lower state courts, if they were not also

specifically presented to the Louisiana Supreme Court.34

        The Magistrate Judge was correct when she noted that Dixon did not seek review

in the Louisiana Supreme Court of the state trial court's post-conviction order

procedurally barring review of his insufficient evidence claim and his claim that counsel

was ineffective for filing an inadequately supported motion to reconsider the sentence.

Moreover, he never presented any claim of double jeopardy to the state courts. These two

claims remain unexhausted. Dixon did not address the exhaustion findings outlined in

the Report and Recommendation.

        Moreover, Dixon has presented this Court with a “mixed” petition with one

exhausted claim and two unexhausted claims. The Supreme Court has long required that


30 Whitehead, 157 F.3d at 387 (citing 28 U.S.C. § 2254(b)(1)(A); Rose, 455 U.S. at 519-20).
31 Id. (citing Picard v. Connor, 404 U.S. 270, 275-78 (1971)).
32 O'Sullivan v. Boerckel, 526 U.S. 838, 845 (1999); accord Duncan v. Walker, 533 U.S. 167, 177-79 (2001).
33 Whitehead, 157 F.3d at 387 (citing Nobles, 127 F.3d at 420).
34 See Baldwin v. Reese, 541 U.S. 27, 32 (2004) (holding that a prisoner does not fairly present a claim to a

state court if that court must read beyond a petition or brief, such as a lower court opinion, to find the
claim).

                                                     6
              Case 2:20-cv-00141-SM Document 20 Filed 04/22/21 Page 7 of 7




a “mixed” petition be dismissed without prejudice to allow for complete exhaustion. Pliler

v. Ford, 542 U.S. 225, 233 (2004) (citing Rose, 455 U.S. at 510); see also Whitehead, 157

F.3d at 387 (citing Nobles, 127 F.3d at 420). Dixon did not address this issue either.

           In sum, Dixon failed to address the findings in the Report and Recommendation

at all. As Dixon has failed to object to the Magistrate Judge’s findings, this Court can only

review the Report and Recommendation under a clearly erroneous or contrary to law

standard.35 The findings are not clearly erroneous or contrary to law. This Court finds that

Dixon's federal petition should be dismissed without prejudice to allow him to exhaust

available state court review of all of his claims, unless he amends his habeas petition to

dismiss the unexhausted claims and present only the exhausted excessive sentence claim

for further review in this Court.

                                      CONCLUSION

           For the foregoing reasons, the Court ADOPTS Magistrate Judge Roby’s Report

and Recommendation36 as its own and hereby DISMISSES Petitioner’s application for

relief.

           IT IS ORDERED that the above-captioned matter be DISMISSED WITHOUT

PREJUDICE for failure to exhaust state court review, unless he amends his petition to

exclude and/or dismiss the unexhausted claims.

           New Orleans, Louisiana, this 22nd day of April, 2021.


                                           _____________________________
                                                   SUSIE MORGAN
                                            UNITED STATES DISTRICT JUDGE




35   See 28 U.S.C. § 636(b)(1)(C).
36   R. Doc. 14.

                                             7
